DETAILED ACTION


Election/Restrictions
Applicant’s election of Group II (claims 18-27) in the reply filed on January 8, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Information Disclosure Statement
The references cited within the IDS document submitted on October 28, 2020 have been considered.
Three non-patent literature documents have been lined-through and not considered, as they do not comply with 37 CFR 1.98 (b)(5) – lack of date.


Specification (Abstract)
Applicant is reminded of the proper language and format for an abstract of the disclosure.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words (emphasis added) in length. The abstract should describe the disclosure sufficiently to assist readers in 
Applicant note: the abstract submitted is 41 words in length.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 19, 22-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2008/0823409 A1, hereinafter referred to as ‘Chen’) in view of Hossick-Schott et al. (US 2007/0236867 A1, hereinafter referred to as ‘Hossick-Schott’).
As to claim 18, Chen teaches a method for forming a solid electrolytic capacitor element (see figure 1), the method comprising:  forming a dielectric film (2) on a porous sintered anode body (1), and thereafter forming a solid electrolyte over the dielectric 
Chen does not specifically teach forming the dielectric layer by “a sequential vapor deposition process, the process including subjecting the anode body to a reaction cycle that includes contacting the anode body with a gaseous precursor compound that bonds to a surface of the anode body and thereafter contacting the anode body with a gaseous oxidizing agent to oxidize the precursor compound”.  
However, Hossick-Schott teaches a related method of forming a dielectric layer on for a capacitor.  Hossick-Schott teaches a sequential vapor deposition process, such as ALD, which is used to contact the anode body with a gaseous precursor compound that bonds to a surface of the anode body, and then contacting the anode body with a gaseous oxidizing agent to oxidize the precursor compound.  See paragraphs 0041-0050.  
It would have been obvious to a person of ordinary skill in the art, at the time of the filing of the invention by the applicant, to modify the dielectric formation methods taught by Chen with the sequential deposition techniques taught by Hossick-Schott.  This modification would allow for increased thickness control and film reliability of the dielectric for a solid electrolytic capacitor, thus ensuring an increase in reliability of the end-product capacitor (see also paragraph 0048 of Hossick-Schott).

As to claim 19, Hossick-Schott teaches precursor compounds containing tantalum, as well as a multitude of other metals. See paragraphs 0054-0055.
claim 22, Chen teaches the porous anode body includes tantalum or niobium oxide (see paragraphs 0026-0027).  Hossick-Schott also teach the porous anode body includes tantalum (see paragraphs 0042-0043). 

As to claims 23 and 24, Hossick-Schott teaches the oxidizing agent has a boiling point of about 310°C or less (water, see paragraphs 0046 and 0053).  

As to claim 25, Hossick-Schott teaches the anode body is heated to a temperature of about 400°C or less during the reaction cycle (see paragraph 0042).  

As to claim 27, Hossick-Schott teaches “subjecting the anode body to one or more additional reaction cycles (i.e. more than just one cycle) that include contacting the anode body with a gaseous precursor compound and thereafter contacting the anode body with a gaseous oxidizing agent”, as noted in paragraphs 0046-0047.


Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Hossick-Schott as applied to claim 19 above, and further in view of Ahn et al. (US 2006/0148180 A1, hereinafter referred to as ‘Ahn’).
As to claims 20 and 21, the combination of Chen and Hossick-Schott teach a sequential vapor deposition process, as noted above in the rejection of claims 18/19.  The sequential vapor deposition process utilizes a tantalum-precursor.    

However, Ahn teach ALD processes to deposit an oxide of tantalum, wherein the tantalum precursor can be tantalum pentachloride or tantalum ethoxide (see paragraph 0048). 
It would have been obvious to a person of ordinary skill in the art, at the time of the filing of the invention by the applicant, to modify the deposition process taught by Chen and Hossick-Schott, with a tantalum precursor as taught by Ahn.  One of ordinary skill in the art would know that tantalum chloride and tantalum ethoxide are notoriously well known precursor compounds for deposition of tantalum on substrate surfaces, and their usage is thoroughly studied and understood.


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Hossick-Schott as applied to claim 18 above, and further in view of Ono et al. (US 6,420,279 B1, hereinafter referred to as ‘Ono’).
As to claim 26, the combination of Chen and Hossick-Schott teach a sequential vapor deposition process, as noted above in the rejection of claim 18.  The sequential vapor deposition process is atomic layer deposition (ALD).  
Neither Chen nor Hossick-Scott teach contacting the anode body with an inert gas prior to contact with the oxidizing agent.

It would have been obvious to a person of ordinary skill in the art, at the time of the filing of the invention by the applicant, to modify the deposition process taught by Chen and Hossick-Schott, with an inert gas purge step as taught by Ono, so as to ensure the elimination of any excess reaction gases, which is also notoriously well-known by those of ordinary skill in the art with sequential vapor deposition processes.


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812